LEARNED HAND, District Judge.
This is a new question, raised by the effort to establish a practice for the trial of patents in open court which shall sufficiently advise each side of the position of the other. The plaintiff has already pointed out to the defendant what parts of the defendant’s machine infringe; but he has not pointed out what part corresponds to each element of each claim, and he now urges in excuse that to do so may be fatal to his success, for, he says, the judge might give him relief and yet upon an interpretation of the claims different from that on which he will go to trial.
Strictly speaking, the motion is wrong in any event, for it does' not ask the plaintiff to disclose any evidence in the case, but his own interpretation of the facts. It would more properly, therefore, arise on a motion for a bill of particulars, in which the party is asked to make more definite his position; but I do not wish to dispose of the *999motion upon so narrow a ground. The substantive question is whether the plaintiff should-be compelled so narrowly to disclose what his position will be.
Theoretically, perhaps, there is no good reason why a party should not be compelled to disclose the rationale oí his position in the utmost detail, or at least of the alternative positions which he means to take before the court. Practically such a requirement would involve more friction and annoyance than it would be worth in the usual case. After a plaintiff has told what part of the machine he claims to be an infringement, there ought to be usually no difficulty in understanding what he means, without pointing out in what particular part each element is embodied, '"['here may be cases in which the difficulties are so great of knowing the plaintiff’s position that such relief would be proper, hut that could only be in a case where the defendant showed satisfactorily that he was in honest doubt as to what the plaintiff could mean. No such showing is made in this case.
Motion denied.